DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Flosser having a toothpick located in a passive state between first and second arms of a holder, Figures 1a -16b
Species B: Flosser having a toothpick located in a passive state on a side of a holder, Figures 17a-24b; 28a-29b.
The species are independent or distinct because of the mutually exclusive structure of the location of the toothpick. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, due to the issues under 35 USC 112 as outlined below, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Joel Armstrong on 09/22/2022 a provisional election was made with traverse to prosecute the invention of Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Objections
Claim 24 is objected to because of the following informality: “gip body” in line 2 should read “grip body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “rib-like” language of claim 1 is indefinite because there is no disclosure of a rib in the elected species. The Specification as originally filed refers a rib in figure 50.  However, for the scraper edge, such structure is only defined as “[a]n individually standing lamella which is set apart from the rest of the tongue cleaner is also called a scraper edge.” (Page 24, with emphasis added). Thus, Applicant is either attempting to recite that the disclosed lamella are rib-like; or that the rib of Figure 50 is also a scraper edge. For the purpose of examination, as Applicant elected the species of Figures 1-16a, the rib-like language of claim 1 will be interpreted as reciting a lamella structure.
Claim 2 recites the limitation "the end section of the grip body" in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outermost free end of the grip body" in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cross-section" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the two end sections of the scraper edge" and “the middle section of the scraper edge” in line 2 of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitations "the toothpick" and “the functional position” in lines 2 and 4 (respectively) of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 23 recites the limitations "the end section of the grip body", “the two end sections of the first and second arm”, “the hinge” and “the toothpick” in lines 3-6 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 24 recites the limitations "the connection area" and “the end section” in line 1 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 25 recites the limitations "the second connection means" and “the second side of the connection area” in lines 1-2 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 26 recites the limitations "the second connection means" and “the rear side” in lines 1-2 of the claim. There is insufficient antecedent basis for these limitations in the claims.
Claim 27 recites the limitations "the other connection means", “the recess” and “the opening” in lines 2-3 of the claim. There is insufficient antecedent basis for these limitations in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, “connection means” is being interpreted to correspond to the frictional connection elements, such as detent or snap in elements as described in page 4 of the Specification as originally filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodorow (US Pub # 2004/0040572).
In regards to claim 1, Chodorow teaches a flosser comprising a grip body (16) and a holder (12) which is connected to the grip body and has a first and a second holder arm (30), and with an interdental space cleaning element (18) which is fastened on the first and second holder arm and extends between the two holder arms (see Figures 1 and 2), wherein the flosser comprises a tongue cleaner (14) for oral hygiene which is arranged in the grip body and which is in the form of a rib-like scraper edge (see Figure 2).
Regarding claims 2-3, Chodorow teaches the scraper edge is arranged in the end section of the grip body which is opposite to the holder (see Figures 1-2) at the outermost free end of the grip body.
Regarding claim 4, Chodorow teaches the rib-like scraper edge forms a continuous cleaning edge (see Figure 1).
Regarding claim 7, Chodorow teaches the scraper edge extends in a direction perpendicular to a plane of the grip body (see Figure 3 where the height of the edge extends in a direction perpendicular to the plane of the grip body).
Regarding claim 9, Chodorow teaches the scraper edge is arched (see arched end portion of Figure 1).
Regarding claim 13, Chodorow teaches the scraper edge is connected to the grip body via the two end sections of the scraper edge and the middle section of the scraper edge lying between the two end sections is not connected to the grip body (evidenced through the ovular, arched shape of the end of the scraper edge as shown in Figure 1).
Regarding claim 16, Chodorow teaches the scraper edge in cross section is formed completely of hard material (Paragraph 0027 where the entire device is molded plastic).

Claims 1, 6, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter (US Pat # 8,069,865).
In regards to claim 1, Winter teaches a flosser comprising a grip body (12) and a holder (14) which is connected to the grip body and has a first and a second holder arm (16), and with an interdental space cleaning element (20, 18) which is fastened on the first and second holder arm and extends between the two holder arms (see Figure 11), wherein the flosser comprises a tongue cleaner (24) for oral hygiene which is arranged in the grip body (Col 5, Lines 17-20) and which is in the form of a rib-like scraper edge (Col 5, Lines 40-41).
	Regarding claim 6, Winter teaches at least a section of the scraper edge runs parallel to the longitudinal axis of the grip body (see Figures 11 and 12).
Regarding claim 8, Winter teaches the rib-like scraper edge is triangular- shaped in the cross-section (see Figure 13).
Regarding claim 19, Winter teaches the scraper edge includes lamella (Col 5, Lines 30-43).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub # 2007/0100360).
In regards to claim 1, Lee teaches a flosser comprising a grip body (30) and a holder (10) which is connected to the grip body and has a first and a second holder arm, and with an interdental space cleaning element (20) which is fastened on the first and second holder arm and extends between the two holder arms (see Figure 1), wherein the flosser comprises a tongue cleaner (40) for oral hygiene which is arranged in the grip body and which is in the form of a rib-like scraper edge (Paragraph 0021).
Regarding claim 5, Lee teaches the scraper edge runs transversely to the longitudinal axis of the grip body (see Figure 2).

Claims 1, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potti (US Pat # 6,440,149).
In regards to claim 1, Potti teaches a flosser comprising a grip body (20) and a holder (26) which is connected to the grip body and has a first and a second holder arm, and with an interdental space cleaning element (70) which is fastened on the first and second holder arm and extends between the two holder arms (see for example, Figure 1), wherein the flosser comprises a tongue cleaner (33) for oral hygiene which is arranged in the grip body and which is in the form of a rib-like scraper edge (30, 32).
Regarding claim 10, Potti teaches the grip body having a first arm and a second arm enclosing an intermediate space (Figure 4 at 86) and the first arm and second arm are connected to one another in the end section of the grip body that is remote from the holder by forming a connection area being part of the grip body (Col 5, Lines 50-53 which provide groove 86, and the area of the handle surrounding portion 86 form respective arms, which connect together at opposite ends of the groove).
Regarding claim 11, Potti teaches the scraper edge is arranged in the connection area (see Figure 1).
Regarding claim 12, Potti teaches the two arm sections are connected to one another in an arched manner (see curved shape of groove in Figures 1 and 4).
Regarding claims 14-15, Potti teaches the scraper edge is led over an opening in the grip body (see views of Figures 1, 7 and 8 where the scraper edge extends over a surface of the opening in the grip body, where the opening extends to an end portion of the grip body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 201558187) in view of Winter. 
In regards to claim 1, Zhao teaches a flosser comprising a grip body (40) and a holder which is connected to the grip body and has a first and a second holder arm, and with an interdental space cleaning element (50) which is fastened on the first and second holder arm and extends between the two holder arms (see Figure 4).
Zhao does not teach the flosser comprises a tongue cleaner for oral hygiene which is arranged in the grip body and which is in the form of a rib-like scraper edge.
However, Winter teaches a flosser to contain a tongue cleaner formed as a rib-like scraper edge (24) formed along a grip body (12) of the flosser (see Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edge of the grip body of Zhao to contain the tongue scraping edge of Winter, in order to provide additional cleaning means to the device.
	Regarding claim 21, Zhao teaches the flosser further comprises a toothpick (64) that is arranged in the grip body (see Figure 4) and that is configured to be folded out of the grip body from a passive position, where the tip of the toothpick is directed towards the holder (Figure 4) into a functional position, where the tip of the toothpick is directed away from the holder (Figure 5) via an integrated hinge (63) which is arranged on an end section of the grip body that is remote from the holder (Paragraph 0026).
Regarding claim 26, Zhao teaches a second connection means (42) is arranged on a rear side of the scraper edge (as it is located at a distal, rear end of an edge of the grip).
Regarding claim 27, Zhao teaches one connection means comprises a recess or an opening, and the other connection means comprises a prominence, and wherein the prominence engages into the recess or into the opening with a positive fit on reaching the functional position of the toothpick (Paragraph 0027).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winter, as applied to claim 1 above, in view of Butz et al. (US Pub # 2014/0158152).
In regards to claims 17-18 and 20, Winter teaches the scraper edge; but does not teach the scraper edge is formed of a soft material. However, Butz et al. teaches a tongue scraper to be made of a soft, flexible plastic (Paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art to modify the hard-plastic tongue scraping edge of Winter to be made of the soft, flexible plastic of Butz et al. in order to provide a gentler device for improved user comfort.

Claims 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Winter, as applied to claim 1 above, in further view of Butz et al.
In regards to claim 20, Zhao/Winter teach providing a scraper edge; but does not teach the scraper edge is formed of a soft material. However, Butz et al. teaches a tongue scraper to be made of a soft, flexible plastic (Paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art to modify the hard-plastic tongue scraping edge of Zhao/Winter to be made of the soft, flexible plastic of Butz et al. in order to provide a gentler device for improved user comfort.
	Regarding claim 22, Zhao teaches a first connection (65) means is arranged on the toothpick (Figure 4), and a second connection means (42) is arranged on the grip body (Figure 4), and the first and second connection means are designed for forming a friction connection and/or positive connection between the toothpick and the grip body (Paragraph 0027), in the functional position, when the toothpick at least partially overlays the grip body (see Figure 5).
	Regarding claim 23, Zhao teaches the grip body having a first arm and a second arm (see Attached Figure 1 at A, B) enclosing an intermediate space (Attached Figure 1 at C) and the first arm and second arm are connected to one another in the end section of the grip body that is remote from the holder by forming a connection area being part of the grip body and that is arranged between the two end sections of the first and second arm and between the hinge and the free end of the grip body, and wherein the toothpick is arranged in the intermediate space in its passive position.

    PNG
    media_image1.png
    351
    509
    media_image1.png
    Greyscale

Attached Figure 1: Zhao, Figure 4, annotated for clarity
Regarding claim 24, Zhao teaches the connection area in the end section of the grip body that is remote from the holder has a first side and a second side (reverse and facing side of Figure 4, respectively), wherein the first side lies opposite the second side and wherein the toothpick bears on the second side in its functional position (see Figure 5). 
	Regarding claim 25, Zhao teaches the second connection means is arranged on a second side of the connection area (Figure 4).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772